                   1500 Broadway
                   16th Floor
                   New York, NY 10036
                   TEL. (212) 682-3025
                   FAX (212) 682-3010                                                Mark D. Smilow, Esq.
                   www.WeissLawLLP.com                                         msmilow@WeissLawLLP.com



                                               July 17, 2019
Via ECF & Hand Delivery

    Hon. Valerie E. Caproni                             Hon. Alison J. Nathan
    United States District Judge                        United States District Judge
    Southern District of New York                       Southern District of New York
    Thurgood Marshall U.S. Courthouse                   Thurgood Marshall U.S. Courthouse
    40 Foley Square, Room 240                           40 Foley Square, Room 2102
    New York, New York 10007                            New York, New York 10007

    Hon. Alvin K. Hellerstein
    United States District Judge
    Southern District of New York
    Daniel Patrick Moynihan U.S. Courthouse
    500 Pearl Street, Room 1050
    New York, New York 10007

Re: In re Silver Fixing, Ltd. Antitrust Litig., No. 1:14-md-2573 (VEC) (S.D.N.Y.) (“Silver”)

       Gamma Traders-I LLC et al. v. Merrill Lynch Commodities, Inc. et al., No. 1:19-cv-6002
       (AJN) (S.D.N.Y.) (“Gamma”)

       Robert Charles Class A L.P. et al. v. Merrill Lynch Commodities, Inc. et al., No.1: 19-cv-
       6172 (AKH) (S.D.N.Y.) (“Charles”)

       Yuri Alishaev et al. v. Merrill Lynch Commodities, Inc. et al., No.1 :19-cv-6488 (S.D.N.Y.)
       (“Alishaev”)

Dear Judges Caproni, Hellerstein, and Nathan:

        We are counsel for Plaintiffs Yuri Alishaev, Abraham Jeremias, and Morris Jeremias in
connection with the above captioned Alishaev action. We respectfully write to oppose the hasty
letter motion filed on July 12, 2019 (Doc. 6 in Alishaev) by Bank of America/Merrill Lynch 1 (on
the same day as the filing of – and prior to having been served with – the complaint) suggesting
that the Alishaev action is related to the Silver action, and, correspondingly, requesting that the
case be assigned to Judge Caproni, pursuant to Rule 13(b)(3) of the Rules for the Division of
Business Among District Judges (“DOB Rules”) and Local Civil Rule 1.6.



1
  Defendant Morgan Stanley & Co. LLC (“Morgan Stanley”) is purported to have consented to the request by Bank
of America/Merrill Lynch.
Hon. Valerie E. Caproni                                                                  July 17, 2019
Hon. Alvin K. Hellerstein                                                                  Page 2 of 3
Hon. Alison J. Nathan

        The motion for relatedness should be denied. Contrary to the self-serving propositions
advanced by Bank of America/Merrill Lynch, the Alishaev case has no overlap with Silver.
Alishaev is predicated upon the manipulative spoofing conduct concerning precious metals
futures outside of and independent from the fixing of a benchmark commodity price or bid-ask
spread, which are the issues in Silver. Stated differently, Alishaev picks up where the Silver case
ends.

         By way of background, Silver is predominately an antitrust case alleging unlawful
collusion regarding the daily “fix” price of silver futures connected with The London Silver
Market Fixing Ltd., a market in which members met daily at noon, London time, for about
fifteen minutes to fix the price of silver in a practice dating back to the 19th century until 2014,
and after that in connection with the fixing of the London Silver Price. In Silver, which has been
pending for almost five years, the Third Consolidated Amended Class Action Complaint
(“TCAC”) alleges that Deutsche Bank, HSBC, and The Bank of Nova Scotia published false
silver fix prices, artificially suppressed the silver fix price, and improperly shared confidential
information to gain an unfair advantage over other market traders in silver futures by fixing the
bid-ask spread. The TCAC states clearly that other, general regulatory investigations of alleged
misconduct in the silver market focusing on “whether COMEX silver futures prices were being
manipulated artificially lower, relative to the prices of ‘retail’ silver products like silver coins, by
banks that held a large open short position in COMEX futures contracts,” are totally “unrelated
to, and ha[ve] nothing to do with” the alleged manipulation of the silver fix price. Silver Dkt.
258-1 at ¶ 345.

        Furthermore, in October 2016, in denying the motion to dismiss the Second Consolidated
Amended Class Action Complaint (“SCAC”) against the Fixing Bank defendants, the Court held
that “Plaintiffs adequately allege that [Deutsche Bank, HSBC and the Bank of Nova Scotia],
horizontal competitors in the relevant markets for physical silver and silver derivatives,
conspired artificially to suppress the Fix Price in order to gain an unfair trading advantage over
other market participants, causing plaintiffs to suffer losses on their silver investments.” Silver
Dkt. 151 at 39. No mention is made in the foregoing decision or in the SCAC of the unlawful
general “spoofing” charged in the Alishaev case.

        Then, in July 2018, in granting in part the motion to dismiss the TCAC with prejudice as
against certain non-benchmark fixing banks, the Court held that there was insufficient evidence
linking Bank of America and four other dismissed banks to the previously sustained allegations
of a scheme to artificially deflate benchmark silver prices, notwithstanding the evidence linking
Bank of America to otherwise manipulating the silver market. Silver Dckt. 363. In so doing, the
Court essentially precluded further litigation of non-benchmark fixing allegations in the Silver
action.

        Finally, the considerations implicated by DOB Rule 13(a)(l); namely, whether (A) the
actions concern the same or substantially similar parties, property, transactions or events; (B)
there is substantial factual overlap; (C) the parties could be subjected to conflicting orders; and
(D) absent a determination of relatedness there would be a substantial duplication of effort and
expense, delay, or undue burden on the Court, parties or witnesses, are not present with regard to
Hon. Valerie E. Caproni                                                              July 17, 2019
Hon. Alvin K. Hellerstein                                                              Page 3 of 3
Hon. Alison J. Nathan

Alishaev. First, commonality of legal issues and parties by itself is insufficient grounds for
relatedness. DOB Rule 13(a)(2)(A). Second, the parties, transactions and events alleged in
Alishaev are separate and apart from the parties and core benchmark and bid-ask spread fixing
allegations in Silver. Third, there is no risk of subjecting Bank of America/Merrill Lynch or
Morgan Stanley to conflicting orders inasmuch as they are not parties in Silver. Fourth, and for
the very same reasons, there is little to no risk of duplication of effort, expense or delay that
would be occasioned by maintaining the Alishaev and Silver cases separately inasmuch as they
do not share material, substantive parties, and transactions or challenged manipulative strategies
underlying both litigations.

        In sum, Bank of America/Merrill Lynch’s transparent dissatisfaction with being
subpoenaed for information connected with the Silver litigation is insufficient grounds for
relatedness of Alishaev to Silver. Accordingly, we respectfully request that the motion to relate
Alishaev to the prior Silver action be denied.

                                                     Respectfully submitted,

                                                      /s/ Mark D. Smilow
                                                      Mark D. Smilow

cc: All Counsel (by ECF)
